                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JERAMYE HOBBS,
ADC #164590                                                                            PLAINTIFF

v.                              Case No. 5:18-cv-00198-KGB/PSH

WENDEY KELLEY, et al.                                                              DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Jeramye Hobbs’ complaint is dismissed without prejudice.

       So adjudged this the 10th day of September, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
